IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                         NO. WR-82,034-01


                         EX PARTE RONALD J. EUBANKS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W92-67690-N(A) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to ten years’ imprisonment. The Eleventh Court of Appeals affirmed his

conviction. Eubanks v. State, No. 11-93-00236-CR (Tex. App.—Eastland June 16, 1994) (not

designated for publication).

        Applicant contends, among other things, that had scientific evidence, which was unavailable

at the time of his trial and would now be admissible, been presented at his trial, on the preponderance
                                                                                                       2

of the evidence he would not have been convicted. TEX . CODE CRIM . PROC. art. 11.073. We order

that this application be filed and set for submission to determine whether Applicant is entitled to

relief under Article 11.073. The parties shall brief this issue.

       It appears that Applicant is represented by counsel. If that is not correct, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court within 90 days of the date of this order.

Filed: May 18, 2016
Do not publish